DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Amended claims 150-155, 160-161, 164-165 and new claim 166 are pending in the present application.
Claims 152-155 were withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 150-151, 160-161 and 164-166 are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer filed on 10/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,752,917, US Patent 10,752,919, US Patent 10,590,437, US Patent 10,415,060, US Patent 9,758,797, US Patent 9,657,282, US Patent 9,487,768, US Patent 9,464,285, US Patent 9,447,395, US Patent 9,376,669; and any patent granted on Application Number 16/654532; has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of Applicant’s amendments, particularly with the deletion of the term “null” for a and/or b in the amino acid sequence GabG in currently amended independent claim 150.
2.	All of the non-statutory double patenting rejections set forth in the Final Office Action dated 08/07/2020 were withdrawn in light of the above Terminal Disclaimer filed on 10/05/2020.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 150-151, 160-161 and 164-166 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the This is a modified rejection.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising an α-synuclein (SNCA) gene using a synthetic ribonucleic acid molecule encoding an artificial transcription activator-like (TAL) effector (a gene-editing protein) targeting a nucleic acid sequence within the SNCA gene, the TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36 and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, to result in disruption of the nucleic acid sequence by generating a single-strand or double-strand break therein.
Apart from disclosing engineered gene-editing proteins that comprise DNA-binding domains comprising certain novel repeat sequences can exhibit lower off-target activity than previously disclosed gene-editing proteins, while maintaining a high level of on-target activity, wherein at least all of the 36-amino-acid repeat sequences comprise either the core sequence LTPvQVVAIA wxyzHG (SEQ ID NO: 65) with “v” is D or E, “w” is S or N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQDHG or GGKQALETVQRLLPVLCQAHG; or the core sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) with “v” is Q, D or E, “w” is S o N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD or GGKQALETVQRLLPVLCQA; and at least one of the 36-amino-acid repeat sequences with the core sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) containing the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus, wherein “a” and “b” each represents any amino acid and preferably wherein “a” is H and “b” is G (page 16, line 24 continues to line 25 on page 21 of the specification); the instant disclosure fails to provide sufficient written description for any other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence in a DNA-binding domain of an encoded TAL effector for targeting a nucleic acid sequence within the SNCA gene to disrupt the nucleic acid sequence as claimed broadly.  For example, which other essential or critical structural apart from the above disclosed 36-amino-acid core sequence of SEQ ID NO: 74 with the GHGG amino acid sequence at its C-terminus that the other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequences possess, so that at least the DNA-binding domain comprised of a plurality of these TAL effector repeat sequences is functional for an artificial TAL effector targeting a nucleic acid sequence within the SNCA gene to disrupt the nucleic acid sequence?  Since there are 20 existing naturally occurring amino acids, and each of the amino acids can occupy any position apart from the 2 fixed Gs at positions 33 and 36 in the amino acid sequence GabG at the C-terminus of the 36-amino-acid TAL effector repeat sequence, there are at least 2034, 2035, 2036 and 2037 different species of 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence of GabG at its C-terminus, respectively, in a DNA-binding domain of an encoded artificial TAL effector as encompassed by the instant claims.  At the effective filing date of the present application, Katzen et al (US 2013/0274129; IDS) disclosed compositions and methods for designing and producing functional DNA binding effector molecules, including TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least the core 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 25, 30, 37-39, 102-103, 108-109, 111, 239-263, 327-343; Table 5 and SEQ ID NO: 69).  Similarly, Gregory et al (US 8,586,526; IDS) also disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; with an exemplary 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10; col. 29, line 15 continues to line 32 of col. 30; and Figure 22).  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the above mentioned issues, it is incumbent upon the present application to do so.   The present application also fails to provide a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting a nucleic acid sequence within the SNCA gene of a cell to disrupt the nucleic acid sequence as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting a nucleic acid sequence within the SNCA gene of a cell to disrupt the nucleic acid sequence as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment dated 10/05/2020 (pages 4-5) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that the specification provides sufficient description to enable one skilled in the art to envision the complete detailed structure of a representative number of species of the DNA-binding domain as claimed, such as Example 57 and Table 13, along with the statement “Each gene-editing protein comprised a DNA-binding domain comprising a transcription activator-like (TAL) effector repeat domain comprising 35-36 amino acid-long repeat sequences, as indicated in Table 13” (page 80, lines 2-4).  Additionally, Applicants argued that the literature already taught TAL effector repeat sequences albeit without GabG; and therefore an ordinary skill in the art would recognize that Applicants had possession of the instant claimed invention.
First, the instant claims encompass an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising an α-synuclein (SNCA) gene using a synthetic ribonucleic acid molecule encoding an artificial transcription activator-like (TAL) effector (a gene-editing protein) targeting a nucleic acid sequence within the SNCA gene, the TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36 and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, to result in disruption of the nucleic acid sequence by generating a single-strand or double-strand break therein.
Second, Example 57, Table 13 and the cited statement do not describe completely the essential or critical structural elements possessed by a TAL effector repeat sequence that is between 36 and 39 amino acids long and comprising the amino acid sequence GabG at the C-terminus of the TAL effector repeat sequence to be utilized in a method as claimed broadly.  For example, Table 13 merely lists RiboSlice encoding engineered gene-editing proteins, with certain templates designated as “BIRC5-2.1L-18-AGHGG”, “BIRC5-2.1R-18-AGHGG”, “BIRC5-2.1L-EO-AGHGG”, “BIRC5-2.1L-EO-AGHGG” and GHGG”, all are assigned with the same SEQ ID NO: 55.  This is hardly described as a description of an artificial TAL effector targeting a nucleic acid sequence within the SNCA gene for disruption, let alone representative number of species for a broad genus of an artificial TAL effector to be utilized in the method as claimed broadly.  Please also refer to the modified Lack of Written Description rejection above for more detail.
Third, the Katzen reference and the Gregory reference described that a TAL effector repeat sequence share at least a common 34-amino-acid core structure of  LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG and LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG, respectively; and not a TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, as encompassed by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 150-151, 160-161 and 164-166 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158 of copending Application No. 16/912,321 in view of Jaenisch et al (WO 2012/094132) and Hockemeyer et al (Nature Biotechnology 29:731-734, 2011; IDS). 
The claims of the present application differ from claims 150-158 of copending Application No. 16/912,321 directing to a composition comprising a nucleic acid molecule encoding a gene-editing protein, the gene editing protein comprising: (a) a DNA binding domain comprising a plurality of repeat sequences and at least one of repeat sequences comprises the amino acid sequence: LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is between 36 and 39 amino acids long, and (b) a nuclease domain comprising a catalytic domain of a nuclease; in reciting specifically an in vitro method for editing a nucleic acid sequence in a genome of a  cell by transfecting the cell comprising a SNCA gene with a synthetic ribonucleic acid (RNA) encoding an artificial TAL effector (a gene editing protein) comprising: (a) a DNA binding domain having a plurality of TAL effector repeat sequences recited in independent claim 150 and (b) a nuclease domain, and targets a nucleic acid sequence within the SNCA gene for disruption.
At the effective filing date of the present application, Jaenisch et al already taught at least methods and compositions for altering Parkinson’s Disease (PD) related loci such as SCNA and LRRK2 in a cell in vitro (e.g., ESCs, hematopoietic stem cells, nerve stem cells, induced pluripotent stem cells or iPSCs derived from a human patient or a human normal control) by genome editing via engineered Zinc-finger nucleases (ZFNs) and/or Transcription activator like nucleases (TALENs) for various applications, including for drug screening and drug discovery as well as studying Exemplary Fig. 5 illustrates ZFN induced cut site in exon 3 of human alpha-synuclein having SEQ ID NO: 52 (110 bp) which contains the sequence of nucleotides 22-41 that is 100% identical to SEQ ID NO: 680 of the present application, and the sequence of nucleotides 75-56 that is 100% identical to SEQ ID NO: 681 of the present application (see paragraph [0041], Fig. 5 and attached search sequences).
Additionally, Hockemeyer et al already disclosed successfully a method for targeted genetic engineering of human pluripotent cells in vitro (human ESCs and human iPSCs) using TALEN expression constructs targeting the PPP1R12C gene (the AAVS1 locus) and corresponding donor plasmids bearing homologous sequences via electroporation (a physical  transfection method) (Abstract; page 731, right col., first two full paragraphs; Figure 1a-b; and Table 1).  Fig. 1a shows a pair of PPP1R12C TALENs (TALEN-L and TALEN-R) and their recognition sequences, with each contains TALE repeat domains and a half-cleavage Fok1 domain.  Hockenmeyer et al stated “We targeted PP1R12C with a gene trap approach (expressing puromycin (Puro) from the endogenous gene…..or with an autonomous selection cassette (puromycin expressed from the PGK promoter….).  Targeting efficiency was high and similar to that with ZFNs2; 50% of the clones were targeted in one or both alleles and carried no randomly integrated transgenes….Similarly, an SA-Puro-CAGGS-eGFP transgene was highly expressed from this locus….Notably, such targeted cells remained pluripotent based on analysis of marker expression and of tetratomas….Cells of all germ layers in teratomas expressed eGFP, indicating that TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right col., second full paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to use a composition comprising an encoded gene-edited protein of claims 150-158 of copending Application No. 16/912,321 to edit a nucleic acid sequence in a genome of a cell comprising a SNCA gene in vitro for various applications such as drug screening/discovery as well as studying multigene effects of disease severity, in light of the teachings of Jaenisch et al and Hockemeyer et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because the composition comprising an encoded gene-edited protein in the copending Application No. 16/912,321 can exhibit lower off-target activity than any previously disclosed gene-editing protein while maintaining a high level on-target activity due to the presence of at least of the repeat sequences comprising the amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75).  Moreover, Jaenisch et al already taught at least methods and compositions for altering Parkinson’s Disease (PD) related loci such as SCNA and LRRK2 in a cell in vitro (e.g., ESCs, hematopoietic stem cells, nerve stem cells, induced pluripotent stem cells or iPSCs derived from a human patient or a human normal control) by genome editing via engineered Zinc-finger nucleases (ZFNs) and/or Transcription activator like nucleases (TALENs) for various applications.  Furthermore, Hockemeyer et al already disclosed successfully a method for targeted genetic engineering of human pluripotent cells in vitro (human ESCs and human iPSCs) using TALEN expression constructs targeting the PPP1R12C gene (the AAVS1 locus) and corresponding donor plasmids bearing homologous sequences via electroporation (a physical  transfection method).
This is a provisional nonstatutory double patenting rejection.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to 


/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


AZX92338 standard; DNA; 110 BP.
Human SNCA (alpha-synuclein) DNA, SEQ:52.
WO2012094132-A1.


  Query Match             100.0%;  Score 20;  DB 44;  Length 110;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 TTACCTGTTGCCACACCATG 20
              ||||||||||||||||||||
Db         75 TTACCTGTTGCCACACCATG 56




AZX92338 standard; DNA; 110 BP.
Human SNCA (alpha-synuclein) DNA, SEQ:52.
WO2012094132-A1.



  Query Match             100.0%;  Score 20;  DB 44;  Length 110;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 TTTTGTAGGCTCCAAAACCA 20
              ||||||||||||||||||||
Db         22 TTTTGTAGGCTCCAAAACCA 41